FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WINSTON MANUEL CAROLINO                           No. 10-73330
LAYUMAS,
                                                  Agency No. A070-780-971
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Winston Manuel Carolino Layumas, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny in part and dismiss in part the petition

for review.

       The BIA dismissed Layumas’s appeal after finding his argument did not

show the IJ erred in determining he failed to establish a material change in

circumstances in the Philippines sufficient to excuse an untimely motion to reopen.

The BIA did not abuse its discretion in reaching this conclusion. See id. at 986-90

(stating court defers to BIA’s exercise of discretion unless arbitrary, irrational, or

contrary to law, and upholding finding petitioner failed to establish changed

country conditions). We reject Layumas’s contention that the BIA’s review was

insufficient.

       Finally, we lack jurisdiction to review Layumas’s contentions regarding

disfavored group analysis because he failed to raise them to the BIA. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                            2                                     10-73330